

 
 

--------------------------------------------------------------------------------

 

April 2009 Conference Call
Shareholder Update and Q2 Ended March 31, 2009


Marty:
Good morning.    Before we begin the call, I would like to make the following
statement.


The statements in this conference call that relate to future
results, markets,   growth plans or performance are forward-looking and involve
certain risks and uncertainties associated with demand for products and
services,    and development of markets for the company's products and
services    as well as other risks identified in the Company's SEC filings.


Actual results, events and performance may differ materially.  Conference call
participants are cautioned not to place undue reliance on these forward-looking
statements, which speak only as of the date of this conference call.    Ecology
Coatings undertakes no obligation to release publicly the result of any
revisions to these forward-looking statements that may be made to reflect events
or circumstances after the date hereof or to reflect the occurrence of
unanticipated events.


Now, I would like to turn the call over to Ecology Coatings’ CEO, Bob
Crockett.  Good morning Bob.




Bob


Good morning and thank you for joining us on our first shareholder conference
call.  I’m Bob Crockett, CEO of Ecology Coatings.  And, with me are Kevin Stolz,
our CFO and Dan Iannotti, our general counsel.  I want to take this opportunity
to introduce you to your new management team and provide an update of our
accomplishments over the past six months.  I wish I could tell you the names of
companies we are working with, but NDA’s prevent disclosure.  They include large
fortune 500 companies and private owners who are clearly leaders in their
industries. What’s really great is their excitement about our technology.  When
customers are pumped about your product, you know you’re on to something.


I joined the company just over 7 months ago, bringing over 20 years of
experience in product commercialization.  I came to Ecology Coatings looking for
a market with large opportunities that a breakthrough in technology could
improve; we have that at Ecology Coatings.  Our general counsel, Dan Iannotti,
joined the company 8 months ago and was the general counsel for 3 other publicly
traded companies.  Dan provides ecology coatings with extensive business and
legal expertise.  Kevin Stolz joined the company as controller 2 years ago and
was recently named CFO. Both Dan and Kevin have very well rounded business
experience and wear many hats to support the team.


Sally Ramsey, our founder and VP of new product development, is a true pioneer
in our industry and Tom Krotine, our chief operating officer, has a PhD in
metallurgy and materials science, has extensive experience and a great
reputation in the coatings industry, with companies such as Valspar and Sherwin
Williams.  We have a small but committed management team, one that will drive
the success of our company.


I’d like to take a moment and provide a brief overview of the coatings industry.


First of all, almost every product manufactured, from your iPhone to decorative
paint or chrome finishes, to packaging has a protective coating.  Every product
that is coated has to go through a curing process.  The most common coatings are
heat cured or cured by baking products in large ovens at 400 degrees for
approximately 30 minutes.


And, what is really interesting is that this huge $20 billion dollar industry
hasn’t had a real technology breakthrough in over 50 years – until now.


Several of our potential customers have stated that we have the technology to
completely change the coatings industry.  A great example is powder coatings
used to coat metal substrates. These products range from consumer to medical to
automotive and electronics.  When replaced with our technology, energy usage is
cut by more than 75 percent because our UV coatings don’t require heat and cure
with a flash of light in a few seconds.  Manufacturing space and time is cut by
80 percent by eliminating ovens and assembly time because products don’t have to
be disassembled for the coating process.  This is a huge cost savings
and an added savings of our natural resources and the environment.


  In addition to the cost savings discussed, our coatings for metal finishing
provide substantial corrosion protection and adhere to decorative metals and
flexible metals—such as aluminum, chrome, stainless steel and tubing, which are
difficult to adhere to.  We are getting great feedback from our customers.  This
morning we announced an agreement with a leading manufacturer of large 5 gallon
metal containers to implement our UV technology into their production line. Our
customer has dedicated an entire pilot manufacturing line so we can complete the
program as quickly as possible.  With this commitment and pending successful
completion of production testing we expect the program to be operational within
12 months.  This agreement shows that industry leaders are determined to
implement the best most cost effective technology.  We’re also working with a
large automotive parts supplier on an application that will replace chrome with
our coating for lighter weight parts with superior hardness and scratch
resistance. Our UV coatings are playing a key role in the development of light
weight alloys that reduce weight by as much as 20%. This is tremendous as
manufacturers view a 10% savings as a significant cost reduction.  These new
metals previously were not possible when cured with high temperature ovens.  Our
goal is to replace a good portion of the powder coatings used in metal finishing
which generates about $5 billion dollars a year.


Our second target market is paper products - which is a $4 billion dollar
industry.  Our barrier coatings allow paper to perform in amazing ways and
enables broader use of low cost ecology friendly paper in harsh
applications.  Our coatings can produce paper with a barrier to water and oils,
fire resistant, mold inhibiting; and the ability to provide printed papers, such
as medical labels, that are totally smudge-free and disposable friendly.  For
example, we are currently working with a large label manufacturer to solve a
moisture and adhesion problem on a food container.  The test results are very
encouraging and we’re working on a R&D and licensing agreement. If you don’t
believe this is a giant opportunity, just walk down the isles of your local
grocery store … everything you see has a label and is the single source of brand
identity in the packaging industry!


For another large consumer products company, we’re working on a process to
minimize the ability of oxygen to permeate through paper. Coating of paper
products provides tremendous opportunities for Ecology Coatings.


Based on our recent work with industry leaders, we have 3 revenue streams – R&D
fees for development; Licensing fees to grant exclusivity; and on-going royalty
fees for implementation in the production process.


I believe we are ideally positioned as global economic and competitive
conditions, government and environmentalists are forcing change.  We can be the
catalyst for that with our cost effective, environmentally friendly coating
technology that provides energy savings, reduces manufacturing costs and
provides U.S. manufacturers a competitive edge.


I’ve discussed our two near-term target markets and have provided a brief
overview of the coatings industry and how Ecology coatings can
revolutionize   an industry that hasn’t changed in more than 50 years - and is
ripe for change.


PAUSE……………………………….


This is a good time to have our CFO, Kevin Stolz recap our second quarter.


Kevin begins.
Thank you Bob.
We have been looking internally as to how Ecology Coatings can operate more
efficiently as we work toward commercialization.  And, we have been very
effective.  For the second quarter, we reduced our operating loss by 46 percent
over last year’s second quarter.  And, our net loss for the quarter represented
a 51 percent improvement over last year’s second quarter.  We accomplished this
through a reduction in headcount, salaries, and consultant and professional
fees.  While we’re happy with the progress we have made, we are reviewing other
ways to reduce  our burn rate that will not affect commercializing and
protecting our products.  I’d like to hand the call back to Bob.


Bob begins:
Thanks Kevin.


The last 18 months have been a transitional period for the company as we move
from R&D to commercialization.  We are excited about the remainder of 2009, as
it holds many opportunities for our products.  We’re currently working on
approximately 20 opportunities that hold promise for customers in a variety of
industries.


We know our technology solves big problems by helping companies lower their
expenses, increase their manufacturing processes, and lower their carbon
footprint.  And, we know our coatings can provide a better, cleaner way of doing
things by replacing coating technologies that produce harmful toxins into the
atmosphere, and use excessive amounts of fossil fuel.


2009 will be a challenging year with in the current economy, but we believe this
recession will force needed change in the coatings industry. The best way to
navigate these challenges is to stay focused on what we do best, and focus on
markets that can provide revenue in the near-term.


We are currently working with large companies and private owners that want
change. Our target markets provide the potential for industry leaders to move
forward with manufacturing capital projects that take advantage of the benefits
of our technology, with the possibility of funding incentives through the
Stimulus Bill. (American Recovery and Reinvestment Act).  Seldom do we see the
perfect alignment of the economy, government and the environment driving change.


In many cases our value proposition represents a capital ROI of less than 6
months


I would like to add that the entire management team is focused on improving
communications with our shareholders.  We will take a more open approach in
sharing our visions, our strategies and tactics with you.  Today’s conference
call is an important component of our ongoing communications.  We have also
launched an enhanced website where you will see a more direct focus on what and
who we are, what makes us unique, and the problems our technology can solve.


Our Value proposition is compelling, our target market is very large with
patents that are both broad and strong.  We are very excited about our prospects
for commercialization.
We are very committed to building Ecology Coatings in ways that will make our
shareholders proud and enhance shareholder value.






Pause…………………………………………………
Now we’d like to open the call up for investor questions.


Operator, please go ahead.
?????????????????????????????????????????????????












AFTER QUESTION SESSION…


Bob begins:
 Thank you for your questions.  It is a pleasure to speak with you.  On behalf
of the entire team, we would like to thank you for your time, interest and
support of Ecology Coatings.  We look forward to speaking with you next quarter.
Thank you.



 




 
 

--------------------------------------------------------------------------------

 
